            Case 2:20-cr-00340-NR Document 77 Filed 08/05/21 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA,                   )
                                            )   2:20-cr-340-NR
       v.                                   )
                                            )
RECO HALL,                                  )
                                            )
                                            )
                Defendant.                  )
                              MEMORANDUM ORDER

      Defendant Reco Hall moves the Court to authorize the service of a subpoena

on the Pittsburgh Bureau of Police that would require the production of certain

categories of documents that Mr. Hall claims are relevant to the upcoming

evidentiary hearing on his pending motion to suppress. Mr. Hall has moved to

suppress all evidence collected pursuant to a stop of a vehicle in which he was a

passenger and a subsequent search of a bag that was found inside that vehicle. In

his motion for a subpoena, Mr. Hall wants the Pittsburgh Bureau of Police to produce

discovery related to his prior interactions with police, his criminal history, and crime

data for the area in which the stop and search occurred. The government has agreed

to obtain and produce some but not all the requested discovery. See ECF 75. Mr.

Hall would like the Court to subpoena the remaining information.

      After carefully considering Mr. Hall’s request, the Court finds that his

requested subpoena is facially overbroad and nonspecific in many respects but that

certain information regarding his prior interactions with police and criminal history

is relevant and potentially admissible at the motion to suppress hearing. The Court

will therefore grant his request in part and deny it in part.

      Rule 17 of the Federal Rules of Criminal Procedure governs the issuance of

subpoenas in criminal proceedings, including “in connection with hearings, such as

pre-trial motions to suppress.” United States v. Taylor, No. 14-117, 2014 WL 5786535,
at *2 (N.D. Cal. Nov. 5, 2014) (collecting cases); see also 2 Charles Alan Wright, et al.,



                                          -1-
           Case 2:20-cr-00340-NR Document 77 Filed 08/05/21 Page 2 of 7




Fed. Prac. & Proc. Crim. § 272 (4th ed.) (“A subpoena may be issued for a preliminary

examination, a grand jury investigation, a deposition, for determination of an issue

of fact raised by a pre-trial motion, or for post-trial motions.”). That said, Rule

17(c) “was not intended to be a broad discovery device, and only materials that are

‘admissible as evidence’ are subject to subpoena under the rule.” United States v.

Cuthbertson, 651 F.2d 189, 192 (3d Cir. 1981) (citation omitted). “The test for

enforcement is whether a subpoena constitutes a good faith effort to obtain identified

evidence rather than amounting to a general ‘fishing expedition’ that attempts to use

the rule as a discovery device.” United States v. Cuthbertson, 630 F.2d 139, 144 (3d

Cir.1980) (citations omitted).

      To meet this test, the party seeking documents through Rule 17(c) bears the

burden of “clear[ing] three hurdles: (1) relevancy; (2) admissibility; [and] (3)

specificity.” United States v. Nixon, 418 U.S. 683, 700 (1974). Additionally, where a

party is seeking pre-hearing production of documents, rather than the production at

the hearing, as is the case here, that party must also establish: (i) “that the documents

are not otherwise procurable reasonably in advance of [the proceeding] by exercise of

due diligence”; and (ii) “that the party cannot properly prepare for the proceeding

without such production and inspection in advance of [the proceeding] and that the
failure to obtain such inspection may tend unreasonably to delay the proceedings.”

Id. at 699-700. Mr. Hall can only meet these exacting standards for some but not all

his requested documents.

      A.      Documents related to Mr. Hall.

      Mr. Hall first requests the following categories of documents related to his

prior interactions with the Pittsburgh Bureau of Police and his criminal history:

      1)      Arrest/Summons Reports, Investigative Reports, intelligence reports,
              initial reports, Supplemental Reports, field contact reports, Gun Task
              Force Firearms Reports, case closing reports, requests for laboratory or



                                          -2-
             Case 2:20-cr-00340-NR Document 77 Filed 08/05/21 Page 3 of 7




                forensic services (e.g., fingerprints or DNA), and forensic service and
                laboratory reports;

       2)       Summaries, reports, memos or other writings referring or relating to
                Reco Keith Hall a/k/a Larry Budziki, Llarry Budziki, Reco Hall and Rico
                Hall’s association or affiliation with the Crips street gang; and

       3)       Documents records and materials relating to the cases assigned the
                following Offense Tracking Number or Tracking Numbers, all of which
                are believed to relate to Mr. Hall: J130622-2; G295103-4; G297853-3;
                G299664-1; G300297-4; G662318-6; G663144-6; G665094-3; G814184-0;
                G816019-1; G825859-6; G837679-3; and G841352-1.

ECF 71, p. 4. Although there is some significant overlap in these requests, the Court

finds that they seek relevant and potentially admissible information, and with a

slight modification can be simplified into a single sufficiently specific request

       Mr. Hall argues that this information is “relevant and material to establishing

the nature and extent of the knowledge of the officers on the scene, and whether the

assertions concerning Mr. Hall’s past conduct are true or false.” ECF 71, p. 5. The

Court agrees. The government argues that probable cause existed to search Mr.

Hall’s bag based, in part, on the officers’ prior “personal interaction” with Mr. Hall

and their knowledge of Mr. Hall’s prior “violent incidents in Pittsburgh and

surrounding communities.” ECF 76, pp. 17-18. To test that assertion, Mr. Hall needs

access to the Pittsburgh Bureau of Police’s records of those interactions and incidents.
These records are also potentially admissible at the suppression hearing because, as

the government concedes, “the Federal Rules of Evidence do not apply,” and Mr. Hall

may use them to impeach the government’s witnesses on cross-examination. See ECF

66, p. 10.

       The Court also finds that the requests are specific because they are confined to

records relating to a single person. In other words, the Pittsburgh Bureau of Police

should be able to simply search for documents referring or relating to Mr. Hall to
adequately respond to the subpoena.         That said, the requests, as framed, are



                                          -3-
           Case 2:20-cr-00340-NR Document 77 Filed 08/05/21 Page 4 of 7




duplicative. The Court will therefore streamline Mr. Hall’s requests by condensing

them into a single request for “all summaries, reports, memoranda, or other writings

referring or relating to Reco Keith Hall, a/k/a Larry Budziki, Llary Budzik, Reco Hall,

and Rico Hall.”1

      Finally, the Court finds that Mr. Hall meets the requirements for pre-hearing

production because he has exercised due diligence in seeking to obtain the materials

without court intervention before the suppression hearing, and he would be

prejudiced if he were unable to obtain the requested information before the hearing.

See United States v. Silva, No. 15-158, 2015 WL 5895837, at *2 (D. Nev. Oct. 8, 2015).2

      B.      Documents unrelated to Mr. Hall.

      Mr. Hall also requests broad categories of documents relating to crime data in

Pittsburgh, including:

      1)      Documents, records or other materials designating the Lincoln-
              Lemington section of the City of Pittsburgh as a “high-crime area”;

      2)      The data underlying the offenses and arrests reported in the “assault,”
              “robbery,” “criminal homicide,” “other assaults,” “weapons,” and “drug
              abuse violations” categories reported on the Pittsburgh Bureau of Police
              Interactive             Crime                Dashboard              (see
              https://pittsburghpa.gov/publicsafety/crime-data) for the neighborhoods
              comprising Zone 5 individually (Stanton Heights, Morningside,
              Highland Park, Lincoln-Lemington-Belmar, Garfield, East Liberty,
              Larimer, Homewood West, Homewood North, Homewood South,
              Friendship and Bloomfield) and Zone 5 in the aggregate;



1This revised request tracks the spirit of the parties’ agreement that the government
would provide certain information related to Mr. Hall’s prior cases. ECF 75, ¶¶ 2-4.
The Court’s order simply expands on this baseline to include all records the
Pittsburgh Bureau of Police has in its possession related to Mr. Hall.

2As for the actual subpoena, the government is correct that these documents should
not be produced to directly to defense counsel. ECF 66, p. 12. Instead, under Rule
17(c), those documents must be produced to the Court itself. See Fed. R. Crim. P.
17(c)(1).

                                         -4-
           Case 2:20-cr-00340-NR Document 77 Filed 08/05/21 Page 5 of 7




      3)      Documents, records, and information, specifically “Crime Data” as [the]
              term is used by the Pittsburgh Bureau of Police, establishing the
              frequency with which officers are dispatched on, respond to, make
              arrests on “service calls” relating to “shots fired,” “aggravated assaults,”
              or “violations of the Uniform Firearms Act” in Zones 1, 2, 3, 4, 5, and 6,
              as well as each of the neighborhoods comprising Zone 5.

ECF 71, pp. 5-7.     These requests fail because they are neither relevant to the

contested issues presented by Mr. Hall’s suppression motion nor specific enough.

      Mr. Hall argues that he needs this information because it “appears Detective

Burdette’s report and testimony—which referenced directly or indirectly ‘high crime

area,’ ‘furtive movements,’ ‘odor of marijuana’—was designed to establish the facts

and circumstances necessary to support a warrantless arrest or search.” Id. at p. 5.

But after reviewing the government’s response in opposition to Mr. Hall’s motion to

suppress, that doesn’t appear to be the case. That is, the government asserts the

officers had probable cause to search the vehicle in which Mr. Hall was riding for

three reasons: (i) the officers smelled burnt marijuana coming from the vehicle, (ii)

the officers had previously found marijuana illegally on or around Mr. Clark’s and

Mr. Hall’s person, (iii) the officers had reason to believe Mr. Hall was armed and

dangerous based in their prior interactions with him and his criminal history, and

(iv) the officers saw Mr. Hall reaching towards the center console before they pulled
the car over and then again when they approached the car after the stop. ECF 76,

pp. 13-20. None of these bases for probable cause rely on the claim that the stop was

conducted in a “high-crime area.” Rather, they are all based on what the officers

knew about Messrs. Clark and Hall, specifically, and what they observed at the time

of the stop. The information sought by Mr. Hall about the characteristics of the

Lincoln-Lemington neighborhood of Pittsburgh is therefore neither relevant nor

material to the Court’s resolution of Mr. Hall’s motion to suppress.

      Even if the information were relevant, the requests themselves aren’t specific
enough for the Court to issue a subpoena.           Mr. Hall generically requests all


                                          -5-
         Case 2:20-cr-00340-NR Document 77 Filed 08/05/21 Page 6 of 7




“documents, records, information, or other materials” related to the designation of

Lincoln-Lemington area of Pittsburgh as a high-crime area, without identifying any

specific type of document. See, e.g., United States v. Indivior Inc., No. 19-16, 2020

WL 616167, at *3 (W.D. Va. Feb. 10, 2020) (“Rule 17(c) subpoena requests for ‘any

and all’ documents are … too broad to meet the test outlined in Nixon.”) (cleaned up);

United States v. Wai Lun Ng, No. 07-24, 2007 WL 3046215, at *3 (W.D.N.C. Oct. 16,

2007) (quashing an “any and all” request for lack of specificity). As for the “crime

data,” Mr. Hall broadly requests data pertaining to twelve separate neighborhoods,

when the stop at issue only occurred in one. He also requests data for all “offenses”

and “arrests” within certain general categories without further specifying the

offenses at issue. While some additional data may be necessary for comparison

purposes to determine what constitutes a “high-crime area,” this request is

overbroad. This overbreadth is evidenced by the fact that the government claims

such a search yields an unwieldy data set of over 14,000 offenses. ECF 66, p. 8. As

a result, these requests fail to clear two of the three essential hurdles to production.

                                   CONCLUSION

      For the reasons set forth above, IT IS HEREBY ORDERED that Mr. Hall’s

Motion for an Order of Court Authorizing the Service of Subpoena on the Pittsburgh
Bureau of Police for the Production of Documents and Records Prior to a Hearing

(ECF 26) is GRANTED in part and DENIED in part.

      It is hereby ORDERED that Mr. Hall is granted leave to serve a subpoena on

AO Form 89B that commands the           Pittsburgh Bureau of Police to produce “all

summaries, reports, memoranda, or other writings referring or relating to Reco Keith

Hall, a/k/a Larry Budziki, Llary Budzik, Reco Hall, and Rico Hall” to the United

States District Court for the Western District of Pennsylvania, Chambers of




                                          -6-
        Case 2:20-cr-00340-NR Document 77 Filed 08/05/21 Page 7 of 7




Honorable J. Nicholas Ranjan, 700 Grant St., Courtroom 6C, Pittsburgh,

Pennsylvania 15219, on or before 10:00 am August 19, 2021.3

      Dated this 5th day of August, 2021.

                                     BY THE COURT:

                                     /s/ J. Nicholas Ranjan
                                     United States District Judge




3 The subpoena shall also indicate that the Pittsburgh Bureau of Police may also
contact the Court’s courtroom deputy, Alex Vahlsing, by email at
alexander_vahlsing@pawd.uscourts.gov to make arrangements for producing the
responsive documents electronically, such as by email or a secure dropbox.

                                       -7-
